  Case 19-13300           Doc 41      Filed 10/28/19 Entered 10/28/19 15:59:35            Desc Main
                                        Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION

-------------------------------------------------------------x

In re                                                            Chapter 11

SOMERVILLE BREWING COMPANY
                                                                 Case No. 19-13300 FJB

                                            Debtor.

-------------------------------------------------------------x

     OBJECTION TO DEBTOR’S MOTION TO DETERMINE ADEQUATE
ASSURANCE OF PAYMENT OF UTILITIES IN ACCORDANCE WITH 11 U.S.C. § 366

        NSTAR Electric Company d/b/a Eversource Energy (“Eversource”) by undersigned

counsel hereby objects to the Motion to Determine Adequate Assurance of Payment of Utilities

in Accordance with 11 U.S.C. § 366, indentified on the docket maintained by this Court as

Document ID # 36 (the “Motion”), and respectfully represents as follows:

        1.       The Debtor commenced this case by a filing a series of Chapter 11 petitions on

September 27, 2019.

        2.       An official committee of unsecured creditors has not been appointed.

        3.       On October 25, 2019, the Debtor filed the Motion.

        4.       Eversource provides electric service to the Debtor’s operations in Sommerville,

Massachusetts. Eversource has determined that the adequate assurance of payment of electric

utility service that is satisfactory to Eversource is $5200.

        5.       Eversource agrees with paragraph 9 of the motion which defines the term

“assurance of payment” as (i) a cash deposit; (ii) a letter of credit; (iii) a certificate of deposit;

(iv) a surety bond; (v) a prepayment of utility consumption; or (vi) another form of security
  Case 19-13300       Doc 41     Filed 10/28/19 Entered 10/28/19 15:59:35            Desc Main
                                   Document     Page 2 of 3


that is mutually agreed on between the utility and the debtor or the trustee. See 11 U.S.C. §

366(c)(1)(A).

       6.       The Debtor has offered none of the list of “assurance of payment.” Rather, the

Motion requests that this Court prohibit Eversource from exercising its rights under 11 U.S.C. §

366 in exchange for a $-0- deposit.

       7.       In lieu of “assurance of payment” as defined in 11 U.S.C. § 366(c)(1)(A), the

Debtor asks this Court to do what the statute forbids, which is to compel Eversource to continue

uninterrupted service with only an administrative expense priority. 1 U.S.C. § 366(c)(B)

provides: “For purposes of this subsection an administrative expense priority shall not constitute

an assurance of payment.” Moreover, 11 U.S.C. § 366(c)(3)(iii) provides: “In making a

determination under this paragraph whether an assurance of payment is adequate, the court may

not consider...the availability of an administrative expense priority.”

       8.       Eversource respectfully requests that the Debtor comply with the statute and

tender adequate assurance of payment in the sum of $5200.

       WHEREFORE, Eversource respectfully request that the Motion be denied.


Dated: October 28, 2019


                                              NSTAR ELECTRIC COMPANY
                                              d/b/a EVERSOURCE ENERGY


                                       By:     /s/ Honor S. Heath
                                              Honor S. Heath, Esq. (BBO No. 677537)
                                              Eversource Energy Legal Department
                                              107 Selden Street
                                              Berlin, CT 06037
                                              Phone: 860.665.4865
                                              Email: honor.heath@eversource.com




                                                  2
  Case 19-13300       Doc 41     Filed 10/28/19 Entered 10/28/19 15:59:35            Desc Main
                                   Document     Page 3 of 3


                                        CERTIFICATION

         I hereby certify that the foregoing motion was filed electronically, and therefore will be
sent by email to those receiving email notices from the Court’s electronic filing system. I further
certify that I caused copies of the foregoing to be sent via electronic mail to Debtor’s counsel and
all entities for which an email address was provided on the Certificate of Service filed by the
Debtor on October 25, 2019 (Doc ID # 36) and mailed a copy by prepaid first class U.S. Mail to
the remaining physical addresses listed on the same document this 28th day of October, 2019.

John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
James C. Fox jim_fox@riw.com, jcf@riw.com
James M. Liston jml@bostonbusinesslaw.com
Anthony M. Moccia amoccia@eckertseamans.com
Rion Vaughan rmv@riw.com
Nina Parker nparker@parkerlipton.com
Christopher Aronson Christopher.Aronson@nationalgrid.com

Manual Notice List

National Grid
Attn: Bankruptcy Department
300 Erie Boulevard West
Syracuse NY 13202




                                                     /s/Honor S. Heath
                                                     Honor S. Heath




                                                 3
